Citation Nr: 0845169	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  91-56 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lymphocytopenia and/or 
leucopenia, claimed as being due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from determinations of the Los Angeles and North 
Little Rock Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  In a decision dated in July 1998, the 
Board decided other issues on appeal and remanded the issue 
of service connection for lymphocytopenia and/or leukopenia 
due to radiation exposure for further development.  After the 
RO returned the case, the Board determined that the 
development had not been adequate and again remanded the 
case.  The claim was sent back to the Board in June 2002.

In a decision dated in August 2002, the Board denied 
entitlement to service connection for lymphocytopenia and/or 
leucopenia, claimed due to exposure to ionizing radiation.  
The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Subsequently, the Court vacated the 
August 2002 Board decision and remanded the claim in June 
2003.  Following that action, the claim was returned to the 
Board which, in turn, remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for action 
in accordance with the Court's instructions.  The remand was 
issued in December 2003.

Approximately four years later, the claim was returned to the 
Board for review.  The Board concluded that additional 
information was still needed and the claim again was 
remanded.  This occurred in September 2007.  The claim has 
since been returned for action by the Board.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Over the course of this appeal, the veteran has been 
diagnosed as suffering from lymphocytopenia and leucopenia.  
However, more recently, neither condition has been found.  

3.  The veteran's previous and now dormant lymphocytopenia 
and/or leukopenia is not etiologically related to exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Lymphocytopenia and/or leukopenia, claimed due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran after the veteran's original claim was denied by 
the RO.  Additionally letters have been sent to the veteran 
since 2002 with the most recent letter being sent to the 
veteran in September 2007.  These letters have informed the 
appellant of what evidence was required to substantiate the 
claim for service connection, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AMC and/or the Board.  

Despite the fact that the notice was provided after the RO 
decided the original claim, the Board finds that there was a 
"lack of prejudice from improper timing of the notice."  
That is, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication of the claim, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

To explain it in a different way, the Board finds that any 
deficiency in the notice to the claimant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2008).  
The record indicates that the Board specifically remanded the 
claim in September 2007 for the purpose of obtaining an 
opinion concerning the etiology of any found ionizing 
radiation disability/disorder.  Such an opinion was 
accomplished in July 2008 and the results of that opinion 
have been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's latest Remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the Supplemental Statement of the Case (SSOC) 
sent to him by the AMC in September 2008.  The SSOC 
specifically discussed the contents of Dingess and how the 
Dingess case could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing service 
connection claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) (West 2002) and 38 
C.F.R. § 3.309(d) (2008).  Second, direct service connection 
can be established under 38 C.F.R. § 3.303(d) (2008) by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).  Thus, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.  Third, service connection can be 
established under 38 C.F.R. § 3.303(d) (2008) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 (2008), if the condition at issue is a 
radiogenic disease.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) (West 2002) and 38 C.F.R. § 3.309(d)(2) (2008) are:  

leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, 
cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary 
glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of 
the bone; cancer of the brain; cancer of 
the colon; cancer of the lung; and cancer 
of the ovary. 

38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) 
(2008); 67 Fed. Reg. 3612-3616 (2002) (to be codified at 38 
C.F.R. § 3.309(d)(2)(xvii)-)(xxi)) (adds cancers of the bone, 
brain, colon, lung, and ovary to the list of diseases that 
may be presumptively service connected effective March 26, 
2002).

Under 38 C.F.R. § 3.311 (2008), "radiogenic disease" means 
a disease that may be induced by ionizing radiation and shall 
include the following:  

(i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; 
(iii) Breast cancer; 
(iv) Lung cancer; 
(v) Bone cancer; 
(vi) Liver cancer; 
(vii) Skin cancer; 
(viii) Esophageal cancer; 
(ix) Stomach cancer; 
(x) Colon cancer; 
(xi) Pancreatic cancer; 
(xii) Kidney cancer; 
(xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; 
(xv) Multiple myeloma; 
(xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular 
disease; 
(xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central 
nervous system; 
(xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's 
disease; 
(xxiii) Prostate cancer; and, 
(xxiv) Any other cancer. 

38 C.F.R. § 3.311(b)(2) (2008).  The procedural advantages 
prescribed in 38 C.F.R. § 3.311 (2008) will also apply to any 
other claimed condition provided that the veteran has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4) (2008).

Available medical records, including the veteran's service 
treatment medical records, do not show, nor does the veteran 
contend, that his lymphocytopenia and/or leukopenia was 
present until many years after service.  The veteran 
essentially contends that he has a blood disorder as a 
consequence of exposure to ionizing radiation in service in 
1953, while participating in the Operation UPSHOT-KNOTHOLE 
atmospheric nuclear tests.  The blood disorder was diagnosed 
as lymphocytopenia at a VA examination in September 1989.  
Another blood disorder, identified as leukopenia, was 
diagnosed at a VA examination in May 1997.  Although the 
prior history of lymphocytopenia was noted by the physician, 
he did not diagnose lymphocytopenia at that time.  At a VA 
examination in September 1998, the diagnosis was history of 
leukopenia and minimal lymphocytopenia - cause undetermined.

Neither lymphocytopenia nor leukopenia is a disease for which 
service connection may be granted on a presumptive basis 
under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 
3.309(d) (2008).  Although lymphocytopenia and leukopenia are 
not listed as radiogenic diseases in 38 C.F.R. § 3.311 
(2008), VA has followed the procedures outlined in that 
regulation because of the comment of the VA physician who in 
September 1989 stated that the lymphocytopenia diagnosed at 
the time could possibly be from radiation.  The Board notes, 
however, that the demonstration of a potentially radiogenic 
disease and exposure to ionizing radiation during service 
does not, in and of itself, establish entitlement to service 
connection.  The Board must consider all relevant factors, 
including the amount of radiation exposure, in determining 
whether the record supports the contended etiologic 
relationship.

In its letter dated in November 1998, the Defense Threat 
Reduction Agency (DTRA) confirmed that the veteran 
participated at Shot SIMON of Operation UPSHOT-KNOTHOLE.  In 
January 1999, DTRA provided a detailed radiation dose 
estimate with a copy to the veteran.  Based on historical 
records, DTRA reported that the veteran's unit took part in 
the tactical maneuver at Shot SIMON, a 43kt, 300-foot tower 
shot at Yucca Flats, Nevada, on April 25, 1953.  DTRA 
considered the veteran's arrival and departure dates from the 
Nevada Test Site and his activities, including during a 
rehearsal and on shot day, two days later.  DTRA reported 
that on shot day, the troops were crouched in trenches about 
4000 yards south of ground zero (GZ) and about 15 minutes 
after the detonation, which took place at 0430 local time, 
began moving toward GZ.  The veteran's unit reached its 
objective, about 1000-2000 yards west of GZ.  After that, the 
veteran's unit proceeded to the display area to observe the 
condition of field fortifications, equipment and other 
displays positioned south of GZ.  Because of radiation safety 
exposure limits, viewing was limited to equipment at and 
outside of the display located 2000 yards from GZ.  The 
troops returned to the trench area where they were to be 
brushed off to remove radioactive contamination and monitored 
before entering vehicles for the return to Camp Desert Rock.  
The troops departed from the trench area by 0815 and arrived 
at Camp Desert Rock at about 1000 hours.  These descriptions 
of the activities of the veteran's unit are consistent with 
the veteran's testimony and statements about his 
recollections of what happened while he was at Yucca Flats.

In its calculations, DTRA considered radiation (gamma and 
neutron) produced at the time of the SIMON detonation or 
shortly thereafter, residual gamma radiation emitted by 
fallout and/or neutron-induced radioactivity in the soil from 
SIMON during the veteran's post-shot presence in the forward 
area, and residual radiation from fallout deposited at Camp 
Desert Rock, where the veteran was billeted.  DTRA estimated 
the veteran's external radiation dose as 2.2 rem with an 
upper bound of 3.0 rem.  As to an internal dose assessment, 
DTRA estimated that the total committed dose equivalent to 
the veteran's red bone marrow was less than 0.001 rem and 
that the total committed dose equivalent to all organs was 
less than 0.05 rem.  

The claim was reassessed by the DTRA in November 2007.  The 
DTRA said that as a result of the reassessment, the radiation 
dose assessment values were higher than previously 
determined.  The DTRA further stated that the results 
provided in the November 2007 were the "worse-case" 
parameters and assumptions which the veteran may, or may not, 
have encountered.  The DTRA then estimated the veteran's 
external gamma radiation dose as 16 rem and external neutron 
dose of 0.5 rem.  DTRA further estimated that the total 
internal committed does to bone marrow (alpha) was 8 rem and 
bone marrow (beta + gamma) was 0.3 rem.  

In January 2001, after receiving the first dose assessment 
from the DTRA, the RO referred the case to the VA 
Compensation and Pension Service Director for consideration 
by the Chief Benefits Director.  Later that month the 
Compensation and Pension Service Director referred the case 
to the Under Secretary for Health.  In a memorandum dated in 
February 2001, the Chief Public Health and Environmental 
Hazards Officer stated that damage to hematopoietic and 
lymphatic systems other than neoplastic transformation, if 
caused by radiation, would be an example of a deterministic 
effect.  She said that deterministic changes generally are 
considered to have a threshold and that the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects is close to 
zero.  She also said that no detectable changes in blood cell 
counts are seen with radiation exposure of 10 rads or less.  
Based on this information and with consideration of the 
radiation dose estimates provided by DTRA, she stated that it 
was her opinion that it is unlikely that the veteran's 
leukopenia/lymphocytopenia could be attributed to exposure to 
ionizing radiation in service.

After review of the medical opinion from the Under Secretary 
for Health and review of the evidence in its entirety, 
including consideration of the veteran's age when he was 
exposed to radiation in service, date of diagnosis of the 
claimed disability and radiation dose estimates, the 
Compensation and Pension Service Director stated in a letter 
dated in February 2001 that it was his opinion that it is 
unlikely that the veteran's leukopenia/lymphocytopenia was 
the result of radiation exposure in service.

As reported above, the DTRA did a reassessment of the 
veteran's radiation dose assessment in November 2007.  Those 
results, like the results in 1999, were forwarded to Under 
Secretary for Health of the VA.  Upon reviewing the evidence, 
the following information was provided back to the AMC:  

	. . . The veteran was diagnosed as 
having mild lymphocytopenia and 
leucopenia in 1989.  The blood counts 
have not changed since then, nor has 
there been documentation of development 
of any hematological disorder in the 
veteran's files. . . .

3.  Leukopenia develops very rapidly, 
within the first few hours, after 
exposure to significant whole body doses 
of ionizing radiation; neutropenia, after 
an initial spike, will also develop after 
several hours or a few days depending 
upon dose.  "Doses as small as 0.5 to 1 
Gy [50 to 100 rad] in a single exposure 
produce obvious responses".  The veteran 
received less than 25 rad, however, and 
didn't develop cytopenia for years, not 
hours, after exposure.  Recovery takes 
place within weeks for does this low.

4.  In light of the above, it is our 
opinion that it is unlikely that the 
veteran's lymphopenia and leucopenia can 
be attributed to exposure to ionizing 
radiation incurred during his military 
service.

Also obtained, albeit earlier in December 2006, was a medical 
opinion from the VA Medical Center (VAMC) in Little Rock, 
Arkansas.  The examiner was asked to express an opinion, 
after reviewing the veteran's claims folder, as to whether 
the veteran had the claimed disabilities and if so, whether 
said conditions were etiologically linked to the veteran's 
military service.  The examiner noted that both the veteran's 
white and red cell counts were within normal limits.  While 
the veteran was found to have slight microcytic anemia, the 
examiner did not link such a condition with the veteran's 
military service or to exposure to ionizing radiation.  
Instead, the examiner opined that the veteran's anemia was 
related to his sclerosing cholangitis and hepatic 
insufficiency.  It was further noted that the veteran's 
leucopenia was not associated with any type of symptoms.  
Finally, the examiner concluded that it was unlikely that the 
veteran's now "normal" lymphopenia and leucopenia were 
related to radiation exposure.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against finding a causal relationship between the veteran's 
previously diagnosed leukopenia/lymphocytopenia and the 
ionizing radiation to which he was exposed during service.  
In support of this conclusion, the Board observes that the 
only evidence that supports the finding of an etiological 
relationship between the veteran's leukopenia/lymphocytopenia 
is the statement of the VA examiner in 1989 who said the 
veteran's lymphocytopenia could possibly be from radiation.  
He provided no explanation for that opinion, and there is no 
indication that he based his comments on a quantitative dose 
estimate, as the only dose estimates for the veteran known to 
the Board is that provided by DTRA in 1999 and again in 2007.  
On the other hand, the opinions of the Chief Public Health 
and Environmental Hazards Officer and the Compensation and 
Pension Service Director are clearly against finding a causal 
relationship between the veteran's radiation exposure and his 
claimed leukopenia/lymphocytopenia.  The medical opinions of 
the Chief Public Health and Environmental Hazards Officer 
considered the radiation dose estimate from DTRA and provided 
citations to scientific and medical sources on which they 
relied in formulating their opinion, and the Compensation and 
Pension Service Director considered not only that medical 
opinion but also the evidence in its entirety, including the 
reconstructed dose estimate for the veteran, his age of 23 
years at exposure and the 36-year time-lapse between the 
radiation exposure and first diagnosis of the claimed 
disorder.  The Board finds that the probative value of these 
opinions outweighs the unsupported opinion of the physician 
at the September 1989 examination.

To explain it in a different way, the veteran and his 
representative have insinuated that the opinion provided in 
1989 by the VA doctor supports the veteran's contentions.  
The Board would note, however, that it is unclear from the 
opinion by the doctor, as previously noted, whether the 
doctor made his conclusion based on the history provided by 
the veteran or whether said opinion was made based upon all 
of the available medical records, including the assessments 
given by the DTRA, the Director of Compensation and Pension 
Service, and the Undersecretary for Health.  

The Board finds the statements from the physician 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statements fail to assert a 
medical basis upon which the suppositions have been 
predicated thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As pointed out previously, the statement 
provided by the examiners is just that - a statement - 
without any supporting documents or clinical data that would 
corroborate the assertions made by the physician.

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases. It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has not suggested that there is any 
relationship between the claimed disabilities, the veteran's 
military service, and ionizing radiation exposure.  With 
respect to the 1989 VA hypothesis by the VA doctor, the 
opinion was provided many, many years after the veteran's 
discharge from service.  Moreover, the doctor made his 
insinuation even though he did not have all of the dosage 
information before him and despite the fact that the veteran 
has been most recently diagnosed as not suffering from either 
claimed disorder.  The Board thus finds that the physician's 
opinion regarding a nexus or aggravation to be less probative 
because it is less-informed.  On the other hand, the most VA 
examiner who provided the December 2006 report thoroughly 
reviewed the veteran's claims file including all clinical 
records prior to rendering a final diagnosis.  In arriving at 
this conclusion, the VA examiner concluded that the veteran 
was not suffering from the claimed disabilities related to 
the veteran's military service or any incidents therein 
(including exposure to radiation).

The Board acknowledges the statements by the veteran relating 
his current conditions to service.  Undoubtedly, these 
statements made over the years by the veteran, and repeated 
by the veteran's various representatives, were made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state, with medical certainty, that he does have 
the disabilities at issue that were the result of or related 
to his military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2008). For the foregoing 
reasons, the Board concludes that service connection for 
lymphocytopenia and/or leukopenia is not warranted, and the 
veteran's claim is denied.


ORDER

Entitlement to service connection for lymphocytopenia and/or 
leucopenia, claimed as being due to exposure to ionizing 
radiation is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


